IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1761
                            Filed December 21, 2016


GABRIEL L. VASQUEZ,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Bradley McCall,

Judge.



      Gabriel Vasquez appeals the district court’s denial of his pro se

postconviction-relief application. AFFIRMED.




      Gabriel L. Vasquez, Newton, pro se.

      Thomas J. Miller, Attorney General, and H. Loraine Wallace, Assistant

Attorney General, for appellee State.




      Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                         2


MULLINS, Judge.

       Gabriel Vasquez appeals the district court’s denial of his pro se

postconviction-relief (PCR) application.      In his PCR application, Vasquez

appealed the administrative law judge’s (ALJ) hearing decision finding Vasquez

violated a prison rule, for which Vasquez was sanctioned with one day of cell

confinement.   As a result of the incident, Vasquez also lost his prison job.

Vasquez concedes he did not lose any earned time as a result of the

proceedings before the ALJ. We affirm the district court’s finding the discipline

imposed did not result in a substantial deprivation of Vasquez’s liberty or property

interests and thus dismissal of the PCR application was warranted. See Iowa

Code § 822.2 (2015); Wycoff v. Iowa Dist. Ct. for Lee Cty., 580 N.W.2d 786, 787

(Iowa 1998).

       We affirm without further opinion. See Iowa Ct. Rule 21.26(1)(a), (c), (d)

and (e).

       AFFIRMED.